 COLONY MATERIALS, INC.441WE WILL, upon request, bargain collectively with the aforesaidlabor organization as the exclusive representative of the employ-ees in the appropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce employees in the exercise of rights guaranteedby Section 7 of the Act.SAM BELZ UPHOLSTERED PRODUCTS COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Seventh Floor Falls Building, 22 North Front Street, Memphis,Tennessee, Telephone Number Jackson 7-5451, if they have any ques-tion concerning this notice or compliance with its provisions.Colony Materials,Inc.andInternational Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers LocalNo. 492.Case No. 28-CA-677 (formerly 33-CA-677). September 5, 1962SUPPLEMENTAL DECISION AND AMENDED ORDEROn December 19, 1961, the Board 1 issued a Decision and Order Iherein, finding that the Respondent had discriminated against cer-tain strikers by refusing to accept their unconditional offers to returnto work.Thereafter, on January 19, 1962, the Respondent filed a mo-tion for reconsideration to reopen the record to take further evidenceas to the cause of the strike, inasmuch as the Trial Examiner and theparties erroneously assumed, without litigating the matter, that theBoard, in a prior decision involving this Respondent,3 had deter-mined that the strike was an unfair labor practice strike.By orderdated February 28, 1962, the Board remanded instant case to TrialExaminer Wallace E. Royster for a further hearing on this matter.On June 11, 1962, the Trial Examiner issued the attached Supple-mental Intermediate Report.Thereafter, the Respondent filed ex-ceptions to the Supplemental Intermediate Report and a supportingbrief.IConsisting of Members Fanning and Brown,with Member Rodgers concurring with theresult reached.9134 NLRB 1347.9 ColonyMaterials,Inc,130 NLRB 105138 NLRB No. 53. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Sup-plemental Intermediate Report, the exceptions and supporting brief,'and the entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERIT IS HEREBY ORDERED that the Board's Order in the original Decisionand Order in this case be, and it hereby is, amended by striking fromsubparagraph (a) of paragraph numbered 1 the words "unreplacedstrikers," and substituting in lieu thereof the words "unfair laborpractice strikers."IT IS HEREBY FURTHER ORDERED that the notice required to be postedby the Respondent, attached as the Appendix to the Board's originalDecision and Order in this case, be, and it hereby is, amended by strik-ing the words "unreplaced strikers" from the sentence thereof begin-ning "WE WILL NOT" and substituting in lieu thereof the words "un-fair labor practice strikers." 5' The Respondent's request for oral argument is denied as, in the opinion of the Board,the record, including the exceptions and the supporting brief, adequately presents thecontentions and the positions of the parties.5 Said notice is likewise hereby modified by adding the following immediately below thesignature at the bottom of the notice: "We will notify any of the above-named employeespresently serving in the Armed Forces of the United States of their right to full re-instatement upon application in accordance with the Selective Service Act after dischargefrom the Armed Forces."After a Board Order had issued in this matter on December 19, 1961,1 uponmotion of the Respondent, the Board on February 28, 1962, directed a furtherhearing before Trial Examiner Wallace E. Royster to take evidence on the followingissues: (1)Was the strike an unfair labor practice strike, and (2) if not, had thestrikers been replaced at the time they applied for reinstatement.Pursuant to due notice, a further hearing was held before me in Santa Fe, NewMexico, on April 3, 1962, on these issues.All parties were represented by counsel.In a Decision and Order in a prior case 2 involving the Respondent, the Board onFebruary 10, 1961, in affirming its Trial Examiner, found that the Union on April1and 6, 1960, "explicitly and unequivocally requested recognition" of the Respond-ent and that the Respondent in violation of the Act refused to extend it. In conse-quence of this finding I have given no consideration to testimony adduced at theinstant hearing on that point.At the further hearing in this matter, Roger Wallace, a representative of theUnion, testified that on April 11, 1960, at a meeting attended by employees of theRespondent and by employees of Respondent's predecessor, Kenneth Pike, a dis-cussion took place concerning Respondent's refusal to bargain with the Union and1134 NLRB 1347.2 ColonyMaterials, Inc.,130 NLRB 105. DRIVERS & CHAUFFEURS, LOCAL UNION NO. 816, ETC.443its refusal to hire certain individualswho hadbeen in the employ of Pike. Becauseof these considerations,according to Wallace,a strike resolution was proposed andadopted.The next morning, April 12, apicket line was placed near Respondent'spremises and a number of its employees engaged ina strike.Thepickets carriedsigns stating that the Respondent was "Unfair,refuses to bargain with employees'representative,Teamsters Local 492."F. R. Childers,also a representative of theUnion,testified to the same effect as Wallace.PhilipNaumberg,Respondent's president,testified that onthe daythat the strikebegan he made no attempt to discover its cause and thathe didnot remember thelegend on the picket signs.I fully creditthe testimony of Wallace andthat of Childersconcerning the unionmeeting ofApril11, and find that the menvotedto strike to force the Respondentto extendrecognition to the Union and to bargainwith itas well as to bring aboutthe hiringof formeremployees of Pike.Thus, as one of the causesof the strikewas Respondent's refusal to extend recognition to and to bargainwith the Union,as this refusal has beenfound by theBoard to be unlawful and in derogation ofrights secured to employees by Section7 of the Act, it follows that the strike wascaused in part at least by Respondent's unfair labor practices.I find that the strikebeginningApril 12,1960, was an unfair labor practice strike from its inception.3I thereforedo not reach the question of replacementof theunfair labor practicestrikers.RECOMMENDATIONI recommendthat theBoard adopt the foregoing findings andthatit in considera-tion thereof amend its Decisionand Order ofDecember19, 1961,to reflectthe factthat the strikewas an unfairlabor practice strike andin allotherrespectsto reaffirmthat decision.3N.L It B. v. Birmingham Publishing Company,262 F. 2d 2(C A. 5).Drivers and Chauffeurs,LocalUnion No.816, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandMontgomeryWardand Co., Incorpo-rated.Case No. ?-CD-178. September 5, 1962ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the Act following acharge filed September 3, 1959, by Montgomery Ward and Co., Incor-porated, herein called MontgomeryWard, alleging a violation ofSection 8(b) (4) (D) by Drivers and Chauffeurs, Local Union No.816, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local 816 or the Respond-ent.Specifically, the charge alleged that Local 816 had inducedand encouraged employees of Montgomery Ward and of Sidel TruckLeasing Corporation, herein called Sidel, to engage in a strike for thepurpose of forcing Sidel to assign certain work to members of Local816 rather than to employees of Sidel, who were members of TeamstersLocal 138, herein called Local 138.A duly scheduled hearing washeld before Oscar Geltman, hearing officer, on February 3 and 24,1960,at New York City, where Montgomery Ward and Local 816 appearedand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing upon the issues.138 NLRB No. 58.